DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kakizaki (US 3,802,328).
 	Kakizaki discloses a fluid discharge device for discharging a fluid comprising: a base portion 10, 14 defining a fluid flow passage and having an opening at a 5downstream end of the fluid flow passage (Figs. 2-3); and a grill portion (col. 2, line 56) disposed in the fluid flow passage to adjust a flow direction of the fluid blown from the opening, wherein the grill portion .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki (US 3,802,328) in view of Dippel (US 2006/0079174 A1).
 	For claim 8, Kakizaki further discloses wherein 30the base portion 10, 14 includes an accommodation portion 14 in which the grill portion is accommodated, a part of an inner wall surface of the accommodation portion 14 is curved to cause the grill portion to be rotatable in the accommodation portion 14 (Figs. 2-3), and 23/26Attorney Docket No.: 4041 J-003946-US-COthe flow passage forming body 18 has an annular outer wall portion that is curved corresponding to the inner wall surface of the accommodation portion 14 (Figs. 2-3), the main flow passage is provided inside the outer wall portion (Figs. 2-3). The fluid discharge device of Kakizaki as above includes all that is recited in claims 8-9 except for the auxiliary flow passage is provided by a plurality of through holes penetrating through the outer 5wall portion along a direction parallel with main flow passage; a support mechanism configured to rotatably support the grille portion with respect to the base portion, wherein 10the support mechanism is made of a ball joint mechanism that includes a spherical ball stud provided at one of the grill portion and the base portion, and a ball socket provided at the other one of the 
15 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki (US 3,802,328) in view of Inagaki et al. (US 2015/0202946 A1).
The fluid discharge device of Kakizaki as above includes all that is recited in claim 10 except for the base portion is connected to an air conditioner configured to adjust a temperature or a humidity of air as the fluid at an upstream air side so that conditioned air having an adjusted . 


Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762